C. A. D. C. Cir. [Certiorari granted, 430 U. S. 953.] Motion of the Solicitor General to dismiss the writs of certiorari as improvidently granted denied. Judgment vacated and cases remanded for further consideration in light of Clean Air Act Amendments of 1977, 91 Stat. 685, 42 U, S. C. § 7401 et seg. (1976 ed., Supp. I), and to consider suggestion of mootness filed by intervenor-respondents. Mr. Justice Powell took no part in the consideration or decision of this motion and these cases. Reported below: 176 U. S. App. D. C. 335, 540 F. 2d 1114.